UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-1283


ELVIRA GARCIA,    Surviving   Spouse   of   Jose   Jaime   Garcia,
deceased,

                 Plaintiff - Appellant,

          v.

THE HARTFORD,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:11-cv-00045-WDQ)


Submitted:   July 10, 2012                    Decided:     July 24, 2012


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David F. Albright, THE LAW OFFICES OF DAVID F. ALBRIGHT,
Baltimore, Maryland, for Appellant. Brian P. Downey, Kathleen
A. Mullen, PEPPER HAMILTON LLP, Harrisburg, Pennsylvania, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Elvira   Garcia      appeals    the    district    court’s     order

denying   her   motion   for    summary    judgment    and    granting    the

Appellee’s motion for summary judgment.             We have reviewed the

record and find no reversible error.            Accordingly, we affirm the

judgment of the district court.           Garcia v. The Hartford, No.

1:11-cv-00045-WDQ (D. Md. Jan. 31, 2012).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                   AFFIRMED




                                    2